  Case 3:20-cv-00265-RJD Document 1 Filed 03/12/20 Page 1 of 29 Page ID #1



                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF ILLINOIS

AMANDA CHANDLER and ROBERT                   )
DURHAM, on behalf of themselves              )
and all others similarly situated,           )
                                             )
               Plaintiffs,                   )
                                             )
       v.                                    )         Case Number: 20-cv-265
                                             )
AMAZON.COM LLC, EBAY INC.,                   )
TARGET AABC CORPORATION,                     )
WALMART INC., WAYFAIR INC.,                  )
and ZINUS INC.,                              )         JURY TRIAL DEMANDED
                                             )
               Defendants.                   )
                                             )

                               CLASS ACTION COMPLAINT

       NOW COME Plaintiffs Amanda Chandler and Robert Durham, on behalf of themselves

and all others similarly situated, and for their Class Action Complaint pursuant to Rule 23 of the

Federal Rules of Civil Procedure, allege as follows:


                                    NATURE OF ACTION

       1.      Several of the most popular models of Defendant Zinus, Inc.’s (“Zinus”) mattresses

containing dangerous glass fibers (the “Affected Mattresses”) suffer from potentially catastrophic

design defects and inadequate warning labels that can result in large amounts of glass fibers

releasing from the mattresses into the surrounding environment. One vulnerable point for glass

fibers to exit from the Affected Mattresses is when the removable outer cover of the mattress is

unzipped. Once the outer cover is removed, Zinus’s defective design (the “Defects”) exposes the

inner cover which contains a large percentage of glass fibers. Large amounts of glass fibers then

can be released into the environment causing serious injuries and property damage.
                                           Page 1 of 29
    Case 3:20-cv-00265-RJD Document 1 Filed 03/12/20 Page 2 of 29 Page ID #2



        2.       The Affected Mattresses are sold throughout the United States in retail stores

owned by Defendants Amazon.com LLC (“Amazon”), eBay Inc. (“eBay”), Target AABC

Corporation (“Target”), Walmart, Inc. (“Walmart”), and Wayfair, Inc. (“Wayfair”). On February

14, 2020, a television news story entitled “Hidden Hazards” aired on KMOV4 in St. Louis,

Missouri (the “Report”) documenting “the danger lurking in your mattress.” 1 This featured news

story outlined the tragic events Plaintiffs Amanda Chandler and Robert Durham (“Plaintiffs”)

experienced when their child’s Affected Mattress released extremely large amounts of dangerous

glass fibers which then caused serious and potentially life-threatening injuries to their family of

five and “destroy[ed] thousands of dollars of stuff and [their] whole life.” Id. The story also reports,

like Plaintiffs, “[a] family in the Phoenix area had to move out of their home, throwing almost

everything out. Videos on YouTube show others complaining as well.” Id.

        3.       Plaintiffs therefore bring this action on behalf of the following classes: (1) a

proposed nationwide class of consumers who purchased the Affected Mattresses; (2) a proposed

nationwide class of adults injured by glass fibers from the Affected Mattresses; (3) a proposed

nationwide class of minors injured by glass fibers from the Affected Mattresses; (4) a proposed

nationwide class of individuals who suffered personal property damage by glass fibers from the

Affected Mattresses; and (5) a proposed nationwide class of individuals who suffered real estate

property damage by glass fibers from the Affected Mattresses.

                                                 PARTIES

        4.       Plaintiff Amanda Chandler (“Amanda”) is an adult citizen and resident of

Collinsville, Illinois. Plaintiff Robert Durham (“Robert”) is an adult citizen and resident of



1
  Lauren Trager, News 4 Investigates: The danger lurking in your mattress, https://www.kmov.com/news/news-
investigates-the-danger-lurking-in-your-mattress/article_2bb77cc2-4eb7-11ea-b4c6-0319ba20d45f.html (last visited
on March 7, 2020. (“The Report”).

                                                 Page 2 of 29
  Case 3:20-cv-00265-RJD Document 1 Filed 03/12/20 Page 3 of 29 Page ID #3



Collinsville, Illinois. In the summer of 2019, Plaintiffs jointly purchased a Zinus memory foam

mattress from Walmart for their child.

       5.      Defendant Amazon.com LLC is a Delaware limited liability company with its

principal place of business in Seattle, Washington. Amazon is in the business of selling the

mattresses subject to this Complaint. Amazon does business nationwide.

       6.      Defendant eBay Inc. is a Delaware corporation with its principal place of business

in San Jose, California. eBay is in the business of selling the mattresses subject to this Complaint.

eBay does business nationwide.

       7.      Defendant Target AABC Corporation is a Delaware corporation with its principal

place of business in Minneapolis, Minnesota. Target is in the business of selling the mattresses

subject to this Complaint. Target does business nationwide.

       8.      Defendant Walmart Inc. is a Delaware corporation with its principal place of

business in Bentonville, Arkansas. Walmart is in the business of selling the mattresses subject to

this Complaint. Target does business nationwide.

       9.      Defendant Wayfair Inc. is a Delaware corporation with its principal place of

business in Boston, Massachusetts. Wayfair is in the business of selling the mattresses subject to

this Complaint. Wayfair does business nationwide.

       10.     Defendant Zinus is a corporation with its principal place of business in Tracy,

California. Zinus is in the business of designing, testing, manufacturing, selling and supporting the

mattresses subject to this Complaint. Zinus does business nationwide.

                                 JURISDICTION AND VENUE

       11.     This Court has jurisdiction over this action under the Class Action Fairness Act, 28

U.S.C. § 1332(d). The aggregated claims of the individual Class members exceed the sum or value



                                            Page 3 of 29
     Case 3:20-cv-00265-RJD Document 1 Filed 03/12/20 Page 4 of 29 Page ID #4



of $5,000,000, exclusive of interests and costs. Members of the proposed Classes are citizens of

States different from Defendants; and Defendants are not citizens of the State of Illinois. This

Court also has jurisdiction to decide claims brought under 15 U.S.C. § 2301 (the Magnuson-Moss

Act) by virtue of 28 U.S.C. § 1332(a)-(d), 28 U.S.C. § 1331, and has supplemental jurisdiction

over the remaining claims.

          12.   This Court has personal jurisdiction over Amazon, eBay, Target, Walmart, and

Wayfair (“Defendant Retailers”) because these Defendants are registered to conduct business in

Illinois and have sufficient minimum contacts in Illinois, or otherwise intentionally avail

themselves of the markets within Illinois through promotion, sale, marketing, and distribution of

their products, to render the exercise of jurisdiction by this Court proper.

          13.   This Court has personal jurisdiction over Defendant Zinus because Zinus is

registered to conduct business in Illinois and has sufficient minimum contacts in Illinois, or

otherwise intentionally avails itself of the markets within Illinois through the promotion, sale,

marketing and distribution of its mattresses, to render the exercise of jurisdiction by this Court

proper.

          14.   Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to Plaintiffs’ claims occurred in this District.

                                   FACTUAL ALLEGATIONS

I.        Zinus Mattresses Containing Glass Fibers

          15.   This lawsuit concerns Zinus mattresses containing glass fibers sold by Amazon,

eBay, Target, Walmart, and Wayfair.




                                             Page 4 of 29
    Case 3:20-cv-00265-RJD Document 1 Filed 03/12/20 Page 5 of 29 Page ID #5



         16.      On information and belief, the glass fibers contained within the Affected Mattresses

are for fire retardant purposes and are larger in diameter than the type of fiberglass used in

household insulation.

         17.      Pursuant to 16 CFR 1632.31, Zinus must ensure all of its “mattress pads which

contain a chemical fire retardant shall be labeled with precautionary instructions to protect pads

from agents or treatments which are known to cause deterioration of their flame resistance. Such

labels shall be permanent, prominent, conspicuous, and legible.” 16 C.F.R. § 1632.31.

         18.      Some of the Affected Mattresses contain a removable outer cover which may be

removed by a zipper 2. Each day in America, millions of individuals use zippers to open pants,

jackets, coats, shoes, backpacks, luggage, mattress covers, etc. Given how widely people in our

society use zippers, attaching one to an object invites opening that object.

         19.      Once the removable outer covered is opened and removed from the mattress, a

small tear in the inner cover may release thousands of glass fibers into the environment.

         20.      Once in the environment, these glass fibers easily disperse through the air, and can

travel throughout a home via HVAC systems, vents, doorways, windows, etc. The glass fibers

attach to essentially anything they touch. This includes human skin, animals, clothes, towels,

bedding, carpet, tile flooring, drywall, electronics, bedding, wood, and plastic.

         21.      Exposure to glass fibers may cause eye, skin, and upper respiratory tract irritation.

Glass fibers that reach the lower part of a person’s lungs increases the chances of adverse health

effects. Glass fibers that become embedded in human skin may require surgical intervention for

removal.



2
 ThoughtCo., The History of the Zipper, https://www.thoughtco.com/history-of-the-zipper-4066245 (“Today the
zipper is everywhere and is used in clothing, luggage, leather goods and countless other objects.” (last visited on
March 7, 2020).

                                                    Page 5 of 29
     Case 3:20-cv-00265-RJD Document 1 Filed 03/12/20 Page 6 of 29 Page ID #6



          22.     The cost of cleaning a home exposed to glass fibers may cost thousands to possibly

tens of thousands of dollars. 3 Experts may recommend occupants of a home exposed to glass fibers

to vacate the home until it is professionally cleaned. 4

II.       Plaintiffs’ Experience with a Zinus Mattress

          23.     In the summer of 2019, Amanda purchased in store from Walmart a Zinus memory

foam mattress (“Purchased Mattress”). The Purchased Mattress contained a removable outer cover

equipped with a zipper. A mattress tag which read in part “62% Glass Fibers” was attached to the

outer cover (“Outer Mattress Tag”).

          24.     The Outer Mattress Tag failed to warn the user not to remove the removable outer

cover.

          25.     The Outer Mattress Tag failed to warn the user that removing the removable outer

cover may expose the user to glass fibers.

          26.     The Outer Mattress Tag failed to warn the user that exposure to glass fibers may

lead to serious injuries and/or property damage.

          27.     The Outer Mattress Tag failed to warn the user that the removable outer cover was

not washable.

          28.     The Outer Mattress Tag failed to warn the user not to stand, sit, lay, or jump on the

Purchased Mattress after removing the removable outer cover.

          29.     On January 27, 2020 Amanda removed the removable outer cover of the Purchased

Mattress to launder it in her newly purchased washing machine. She washed the cover and clothes

together with Tide detergent.




3
    The Report.
4
    Id.

                                              Page 6 of 29
  Case 3:20-cv-00265-RJD Document 1 Filed 03/12/20 Page 7 of 29 Page ID #7



        30.     While Amanda washed the removable cover, her and Robert’s two young sons had

fun jumping on the Purchased Mattress which was in one of her young son’s bedrooms.

        31.     Once Amanda finished washing the cover, she draped it over her couch for it to air

dry underneath a ceiling fan.

        32.     After the removable cover finished drying, Amanda zipped the cover back onto the

Purchased Mattress.

        33.     Around 3 A.M. on January 28, 2020, Robert awoke to go to work and immediately

noticed his skin was very irritated and extremely itchy. After arriving at work, Robert was in such

pain and discomfort that he requested off. To date, Robert has not been back to work.

        34.     At some point on January 28, 2020, Robert discovered his whole body was covered

with little, hard-to-see shards of glass.

        35.     At some point on January 28, 2020, Amanda and Robert’s two boys began to

scream and cry hysterically because their whole bodies itched. Amanda and Robert quickly noticed

their children and Amanda’s bodies were also covered with little, hard-to-see shards of glass.

        36.     Amanda and Robert began noticing their home was blanketed with the same little

shards of glass. Tiny shards of glass were embedded in all parts of their home, both inside and out,

including their clothes, bedding, towels, appliances, carpet, tile, walls, tools, electronics, and inside

their cars.

        37.     After some research, Amanda and Robert discovered the Purchased Mattress was

the source of the shards of glass, also known as glass fibers. Upon their discovery, Amanda

immediately moved the Purchased Mattress from inside their home to the outdoors.




                                              Page 7 of 29
    Case 3:20-cv-00265-RJD Document 1 Filed 03/12/20 Page 8 of 29 Page ID #8



III.    Injuries

        38.      The glass fibers from the Purchased Mattress caused extreme pain and suffering to

Plaintiffs’ family by cutting the skin of each family member causing dermatitis. Robert had several

shards of glass fibers surgically removed from the back of his neck. At this time the severity of

Plaintiffs’ and their children’s injuries are unknown because it is likely each family member

inhaled significant amounts of glass fibers.

IV.     Property Damage

        39.      The glass fibers from the Purchased Mattress caused significant and potentially

irreversible damage to Plaintiffs’ home and personal property. Since early February 2020,

Plaintiffs and their family have resided at a hotel because they are unable to return to their home

due to glass fiber contamination.

V.     Zinus Knew of the Defects for at Least Eight Months but Failed to Adequately Warn
or Notify Consumers.

        40.      Over eight months ago, a consumer posted a direct message entitled, “Can I wash

my Zinus mattress cover?” to Zinus’s website. 5 Zinus responded by stating the following: “Our

mattresses are self-contained wonder delivery systems! Removing the mattress cover could

jeopardize that system. The mattress cover isn’t washable, and removing it could inhibit the fire

safety barrier, so please always leave the cover on.” 6

        41.      The above “warning” fails to mention terms like fiberglass, glass fibers, or contains

glass. The above “warning” fails to mention the potential consequences which may occur if the

removable outer cover is removed. The above “warning” fails to explain that “removing [the cover]




5
  Zinus, Can I wash my Zinus mattress cover?, https://support.zinus.com/hc/en-us/articles/360000223232-Can-I-
wash-my-Zinus-mattress-cover- (last visited March 8, 2020).
6
  Id.

                                                 Page 8 of 29
  Case 3:20-cv-00265-RJD Document 1 Filed 03/12/20 Page 9 of 29 Page ID #9



could inhibit the fire safety barrier” which then may cause thousands of glass fibers to release from

the mattress potentially resulting in serious injuries and property damage.

                                           DAMAGES

       42.     The Defects and Zinus’s conduct to misrepresent and conceal them caused damage

to Plaintiffs and the Class in at least three ways, as alleged in detail below. First, members of the

Class would not have purchased the Affected Mattresses at all, or would have paid less for them,

had the Defects been disclosed to them. Each of these injuries has already occurred. None of the

injuries requires any Class members’ mattress to release glass fibers. Second, members of the class

personally injured by the glass fibers contained within the Affected Mattresses. And third,

members of the class who suffered property damage from the glass fibers contained within the

Affected Mattresses.

                               CLASS ACTION ALLEGATIONS

       43.     The Classes’ claims all derive directly from a single course of conduct by Zinus

and the Defendant Retailers. Zinus and the Defendant Retailers have engaged in uniform conduct

toward the class members. They did not differentiate, in degree of care or candor, their actions or

inactions, or in the content of their statements or omissions among individual Class members. The

operative facts on these subjects are the same for all Class members. The same legal standards

govern each Claim for Relief asserted by the respective Classes. Additionally, the state law claims

(fraud, unjust enrichment, breach of implied warranty, strict liability, negligence, and gross

negligence) share the same legal standards and elements of proof across states, thus facilitating the

certification of a National Class.

       44.     Accordingly, Plaintiffs bring this lawsuit as a class action on their own behalf and

on behalf of all other persons similarly situated as members of the proposed Classes pursuant to



                                            Page 9 of 29
 Case 3:20-cv-00265-RJD Document 1 Filed 03/12/20 Page 10 of 29 Page ID #10



Federal Rules of Civil Procedure 23(a) and (b)(3) and/or (b)(2) and/or (c)(4). This action satisfies

the numerosity, commonality, typicality, adequacy, predominance, and superiority requirements

of those provisions.

I.     The Nationwide Consumer Class

       45.     Plaintiffs bring this action and seek to certify and maintain it as a class action under

Rules 23(a); (b)(1) and/or (b)(2); and (b)(3) of the Federal Rules of Civil Procedure on

their own behalves and on behalf of a Nationwide Class defined as follows:

       All persons who purchased an Affected Mattress in the United States, which was
       manufactured by Zinus and contained glass fibers.

II.    The Nationwide Adult Personal Injury Class

       46.     Plaintiffs bring this action and seek to certify and maintain it as a class action under

Rules 23(a); (b)(1) and/or (b)(2); and (b)(3) of the Federal Rules of Civil Procedure on their own

behalves and on behalf of a Nationwide Class defined as follows:

       All adults in the United States injured by glass fibers from an Affected Mattress,
       which was manufactured by Zinus and contained glass fibers.

III.   The Nationwide Minor Personal Injury Class

       47.     Plaintiffs bring this action and seek to certify and maintain it as a class action under

Rules 23(a); (b)(1) and/or (b)(2); and (b)(3) of the Federal Rules of Civil Procedure on their own

behalves and on behalf of a Nationwide Class defined as follows:

       All minors in the United States injured by glass fibers from an Affected Mattress,
       which was manufactured by Zinus and contained glass fibers.

IV.    The Nationwide Personal Property Damage Class

       48.     Plaintiffs bring this action and seek to certify and maintain it as a class action under

Rules 23(a); (b)(1) and/or (b)(2); and (b)(3) of the Federal Rules of Civil Procedure on their own

behalves and on behalf of a Nationwide Class defined as follows:

                                            Page 10 of 29
 Case 3:20-cv-00265-RJD Document 1 Filed 03/12/20 Page 11 of 29 Page ID #11



       All persons in the United States who suffered personal property damage from glass
       fibers from an Affected Mattress, which was manufactured by Zinus and contained
       glass fibers.

V.     The Nationwide Real Estate Property Damage Class

       49.     Plaintiffs bring this action and seek to certify and maintain it as a class action under

Rules 23(a); (b)(1) and/or (b)(2); and (b)(3) of the Federal Rules of Civil Procedure on their own

behalves and on behalf of a Nationwide Class defined as follows:

       All persons in the United States who suffered real estate property damage from
       glass fibers from an Affected Mattress, which was manufactured by Zinus and
       contained glass fibers.

       50.     The Nationwide Class and their members are sometimes referred to herein as the

“Class” or “Classes.”

       51.     Excluded from the Classes are Zinus; any affiliate, parent, or subsidiary of Zinus;

any entity in which Zinus has a controlling interest; any officer, director, or employee of Zinus;

any successor or assign of Zinus; Amazon; any affiliate, parent, or subsidiary of Amazon; any

entity in which Amazon has a controlling interest; any officer, director, or employee of Amazon;

any successor or assign of Amazon; eBay; any affiliate, parent, or subsidiary of eBay; any entity

in which eBay has a controlling interest; any officer, director, or employee of eBay; any successor

or assign of eBay; Target; any affiliate, parent, or subsidiary of Target; any entity in which Target

has a controlling interest; any officer, director, or employee of Target; any successor or assign of

Target; Walmart; any affiliate, parent, or subsidiary of Walmart; any entity in which Walmart has

a controlling interest; any officer, director, or employee of Walmart; any successor or assign of

Walmart; Wayfair; any affiliate, parent, or subsidiary of Wayfair; any entity in which Wayfair has

a controlling interest; any officer, director, or employee of Wayfair; any successor or assign of

Wayfair; counsel for the Plaintiffs or anyone employed by counsel for Plaintiffs in this action and



                                            Page 11 of 29
 Case 3:20-cv-00265-RJD Document 1 Filed 03/12/20 Page 12 of 29 Page ID #12



their immediate families; any Judge to whom this case is assigned and his or her immediate family

and staff.

        52.      This action has been brought and may properly be maintained on behalf of Classes

proposed above under Federal Rule of Civil Procedure Rule 23.

        53.      Numerosity. This action satisfies the requirements of Fed. R. Civ. P. 23(a)(1).

Upon information and belief, there are thousands of Affected Mattresses nationwide and thousands

of Affected Mattresses in each of the States.          Individual joinder of all Class members is

impracticable.

        54.      Each of the Classes is ascertainable because its members can be readily identified

using registration records, sales records, production records, and other information kept by

Defendants or third parties in the usual course of business and within their custody or control.

Plaintiffs anticipate providing appropriate notice to each certified Class in compliance with Fed.

R. Civ. P. 23(c)(1)(2)(A) and/or (B), to be approved by the Court after class certification, or

pursuant to court order under Fed. R. Civ. P. 23(d).

        55.      Existence of common questions. Common questions of law and fact exist as to all

members of the Class and predominate over questions affecting only individual Class members,

as is required by Fed. R. Civ. P. 23(a)(2). These common questions include:

        a.       Whether the zipper on the outer cover constitutes a defect in Affected Mattresses.

        b.       Whether the zipper on the outer cover constitutes a safety-related defect in Affected

                 Mattresses.

        c.       Whether the Affected Mattresses’ vulnerability to releasing glass fibers constitutes

                 a defect in the mattress system.




                                             Page 12 of 29
Case 3:20-cv-00265-RJD Document 1 Filed 03/12/20 Page 13 of 29 Page ID #13



    d.    Whether the Affected Mattresses’ vulnerability to releasing glass fibers constitutes

          a safety-related defect in the mattress system.

    e.    Whether the Affected Mattresses’ attached tags are inadequate to sufficiently warn

          the user of associated dangers.

    f.    Whether the Defects constitutes material facts that consumers might consider in

          making their purchasing decisions.

    g.    Whether Defendants fraudulently concealed these Defects.

    h.    Whether Defendants fraudulently concealed other defects.

    i.    Whether Defendants misrepresented that the Affected Mattresses were safe.

    j.    Whether Defendants engaged in unfair, deceptive, unlawful and/or fraudulent acts

          or practices in trade or commerce by failing to disclose the Defects.

    k.    Whether the Defendants violated consumer protection statutes, and if so, what

          remedies are available.

    l.    Whether the Affected Mattresses were unfit for the ordinary purposes for which

          they were used, in violation of the implied warranty of merchantability.

    m.    The scope of any implied warranties applicable to the Affected Mattresses.

    n.    Whether Defendants violated the implied warranties applicable to the Affected

          Mattresses.

    o.    Whether Defendants be declared responsible for notifying all Class members of the

          Defects.

    p.    Whether Defendants are liable under various theories of state liability.

    q.    Whether Defendants are liable to the Class for damages and/or penalties as a result

          of their knowledge, conduct, action, or inaction; and.



                                      Page 13 of 29
Case 3:20-cv-00265-RJD Document 1 Filed 03/12/20 Page 14 of 29 Page ID #14



    r.    Whether Plaintiffs and the other Class members are entitled to equitable relief,

          including, but not limited to, restitution or preliminary and/ or permanent

          injunction.

    56.   Typicality. Plaintiffs’ claims are typical of the claims of the Class,claims of the

          Class, Fed. R. Civ.P. 23(a)(3), because, among other things, Plaintiffs purchased

          Affected Mattresses that contain the same Defects found in all other Affected

          Mattresses.

    57.   Adequacy. Plaintiffs are adequate representatives of the Class because their

          interests do not conflict with the interests of the members of the Class they seek to

          represent and are capable and willing to participate in this litigation. Plaintiffs have

          retained counsel competent and experienced in complex class action litigation, and

          Plaintiffs intend to prosecute this action vigorously. The interests of members of

          the Class will be fairly and adequately protected by Plaintiffs and their counsel. As

          such, they meet the requirements of Fed. R. Civ. P. 23(a)(4).

    58.   Declaratory and Injunctive Relief. Federal Rule of Civil Procedure 23(b)(2):

          Defendants have acted or refused to act on grounds generally applicable to

          Plaintiffs and the other members of the Classes, thereby making appropriate final

          injunctive relief and declaratory relief, as described below, with respect to the Class

          as a whole.

    59.   Predominance and Superiority. The class action is superior to other available

          means for the fair and efficient adjudication of this dispute. The common questions

          listed in paragraph 54, above, are the central legal and factual issues in the litigation.

          The injuries suffered by each Class member, while meaningful on an individual



                                       Page 14 of 29
 Case 3:20-cv-00265-RJD Document 1 Filed 03/12/20 Page 15 of 29 Page ID #15



           basis, are not of such magnitude as to make the prosecution of individual actions

           against Defendants economically feasible. Even if Class members themselves could

           afford such individualized litigation, the court system could not. In addition to the

           burden and expense of managing many actions arising from the Defects,

           individualized litigation presents a potential for inconsistent or contradictory

           judgments. Individualized litigation would increase the delay and expense to all

           parties and the court system. By contrast, the class action device presents far fewer

           management difficulties and provides the benefits of unitary adjudication, economy

           of scale, and comprehensive supervision by a single court.

     60.   In the alternative, the Class may be certified because:

     a.    The prosecution of separate actions by the individual members of the Class would

           create a risk of inconsistent or varying adjudication with respect to individual Class

           members which would establish incompatible standards of conduct for Defendants;

           and/or


     b.    The prosecution of separate actions by individual Class members would create a

           risk of adjudications which would, as a practical matter, be dispositive of the

           interests of other Class members not parties to the adjudications, or substantially

           impair or impede their ability to protect their interests.

                                 CLAIMS FOR RELIEF

I.   Claims Against All Defendants

                                    COUNT ONE
                      Violation of Magnuson-Moss Warranty Act
                               (15 U.S.C. § 2301, et seq.)




                                        Page 15 of 29
 Case 3:20-cv-00265-RJD Document 1 Filed 03/12/20 Page 16 of 29 Page ID #16



       61.      Plaintiffs reallege and incorporate by reference all paragraphs as though fully set

forth herein.

       62.      The Class Plaintiffs bring this Count against Defendants on behalf of members of

the Nationwide Class.

       63.      The Affected Mattresses are “consumer products” within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).

       64.      Plaintiffs and the Class members are the buyers of the Affected Mattresses. They

are therefore “consumers” within the meaning of the Magnuson-Moss Warranty Act, 15 U.S.C. §

2301(1).

       65.      Defendants are each a “supplier” and/or “warrantor” within the meaning of the

Magnuson-Moss Warranty Act. 15 U.S.C. § 2301(4)-(5). Defendants are engaged in the business

of making consumer products directly or indirectly available to consumers and are obligated under

an implied warranty to the Plaintiffs and Class members.

       66.      15 U.S.C. § 2310(d)(1) provides a cause of action for any consumer who is

damaged by the failure of a supplier or warrantor to comply with a written or implied warranty.

       67.      Defendants owe the Plaintiffs and other Class members an implied warranty of

merchantability in connection with the purchase of their mattresses. As part of the implied

warranty of merchantability, Defendants warrant that the Affected Mattresses are fit for their

ordinary purpose as mattresses in safe condition and substantially free from defects.

       68.      As described in more detail above Defendants breached those implied warranties

and are therefore liable to Plaintiffs and the Class pursuant to 15 U.S.C. § 2310(d)(1). Without

limitation, the Affected Mattresses share the Defects. These design defects make the Affected

Mattresses unsafe by potentially exposing the user to dangerous class fibers.



                                           Page 16 of 29
 Case 3:20-cv-00265-RJD Document 1 Filed 03/12/20 Page 17 of 29 Page ID #17



       69.     Any efforts by Defendants to limit the implied warranties in a manner that would

exclude coverage of the Affected Mattresses is unconscionable, and any such effort to disclaim or

otherwise limit liability for the Affected Mattresses is null and void.

       70.     Any limitations on the warranties are procedurally unconscionable. There was

unequal bargaining power between Defendants, on one hand, and Plaintiffs and the other Class

members, on the other.

       71.     Plaintiffs and each the other Class members have had sufficient direct dealings with

either Defendants or their agents to establish privity of contract.

       72.     Plaintiffs and each of the Class members are intended third-party beneficiaries of

contracts between Zinus and the Defendants Retailers.

       73.     Plaintiffs and the Class members were not required to give notice to Defendants or

to afford Defendants an opportunity to cure their breaches of the implied warranties. Defendants

had actual knowledge, or should have known, or were reckless in not knowing, of the Defects, but

Defendants nonetheless failed to correct the Defects prior to the filing of Plaintiffs’ Class Action

Complaint, thus making formal pre-suit notice unnecessary and futile. Even if notice were deemed

to be required, Plaintiffs may proceed prior to affording Defendants a reasonable opportunity to

cure their breaches because class plaintiffs would not be obligated to provide notice and

opportunity to cure until the Court determines their representative capacity pursuant to Rule 23 of

the Federal Rules of Civil Procedure. 15 U.S.C. § 2310(e).

       74.     The amount in controversy of Plaintiffs’ individual claims meets or exceeds the

sum of $25. The amount in controversy of this action exceeds the sum of $50,000, exclusive of

interest and costs, computed based on all claims to be determined in this lawsuit.




                                            Page 17 of 29
 Case 3:20-cv-00265-RJD Document 1 Filed 03/12/20 Page 18 of 29 Page ID #18



        75.     Plaintiffs and the Class members seek all damages permitted by law, in an amount

to be proven at trial.

        76.     Plaintiffs and the Class members are also entitled to equitable relief under 15 U.S.C.

§ 2310(d)(1). Defendants had actual knowledge, or should have known, or were reckless in not

knowing, steps taken by Defendants were inadequate to render the Affected Mattresses safe and

merchantable. Plaintiffs thus request payment of all fees and costs necessary to repair the Defects.

Plaintiffs and other Class members further request re-payment of the out-of-pocket expenses and

costs they have incurred in attempting to rectify the Defects.

        77.     The right of the Plaintiffs and other Class members to recover these expenses as an

equitable manner, to put them in the place that they would have been but for Defendants’ conduct,

presents a common question of law. Equity and fairness require the establishment by Court decree

and administration under Court supervision of a program funded by Defendants, using transparent,

consistent, and reasonable protocols, under which such claims can be made and paid.

        78.     Further, based on the Defendants’ continuing failures to fix the known dangerous

Defects, Plaintiffs and the other Class members seek as equitable relief under 15 U.S.C. §

2310(d)(1): (a) a declaration that Defendants have not remedied the Defects; and (b) injunctive

relief in the form of judicial supervision of a process requiring Defendants to fully repair the

Defects or to refund to Class members the purchase prices of their Affected Mattresses.

                                       COUNT TWO
                         Fraudulent Concealment/Fraudulent Omission

        79.     Plaintiffs re-allege and incorporate by reference all paragraphs as though fully set

forth herein.

        80.     Plaintiffs bring this claim on behalf of the Nationwide Class against Defendants

under the common law of fraudulent concealment and/or fraudulent omission, as there are no

                                            Page 18 of 29
 Case 3:20-cv-00265-RJD Document 1 Filed 03/12/20 Page 19 of 29 Page ID #19



material conflicts among various states’ causes of action for fraudulent concealment or fraudulent

omission as they apply to this case.

        81.     Defendants knew, or should have known, of the Defects since at least the summer

of 2019.

        82.     For example, in the summer of 2019 through the present, Defendants concealed,

suppressed, and failed to disclose material facts related to the Defects in public statements and

communications which were designed and intended by Defendants to reach Plaintiffs and the Class

members. As described in Paragraphs 39 and 40, Zinus made public statements about their

mattresses’ outer covers, but omitting any mention of the existence of the Defects, or their nature,

extent, or severity.

        83.     At the time that Defendants concealed and suppressed these material facts,

Defendants knew of these material facts and/or upon reasonable inquiry, Defendants would have

come to know of these material facts.

        84.     Defendants made these material omissions with the intention of reaching Plaintiffs

and the Class members and influencing Plaintiffs’ and the Class members’ actions and with the

intent that Plaintiffs and Class members rely on Defendants’ deception.

        85.     These omissions involved facts that were material because: (1) they are facts that

would be relied on by a reasonable person purchasing or retaining a mattress; (2) they concern the

type of information on which consumers would be expected to rely and would likely consider to

be important in making a decision to purchase a mattress; and (3) they are of the type that a seller

and/or manufacturer knows would be likely to induce a reasonable consumer to act, respond, or

substantially change his or her behavior.




                                            Page 19 of 29
 Case 3:20-cv-00265-RJD Document 1 Filed 03/12/20 Page 20 of 29 Page ID #20



       86.     These facts are also material because they directly impact the value of the Affected

Mattresses that were purchased by Plaintiffs and the Class members. Whether a manufacturer’s

products are safe and reliable, whether those products contain defects, and whether that

manufacturer stands behind its products are material concerns to a consumer. Plaintiffs and Class

members trusted Defendants not to sell them mattresses that were defective or that violated federal

law governing safety.

       87.     Defendants concealed and suppressed these material facts to falsely assure

purchasers and consumers that their Affected Mattresses were safe, as represented by Defendants

and reasonably expected by consumers.

       88.     Defendants actively concealed and/or suppressed these material facts, in whole or

in part, to protect their profits and to avoid recalls that would hurt their brands’ images and cost

Defendants money. They did so at the expense of Plaintiffs and the Class members.

       89.     Plaintiffs and the Class were unaware of these omitted material facts. Had they been

aware of the Defects in the Affected Mattresses, and the Defendants’ disregard for safety, they

would not have purchased, would not have paid as much, or would not have retained their Affected

Mattresses for as long a period of time. Plaintiffs did not receive the benefit of their bargain as a

result of Defendants’ fraudulent concealment.

       90.     Plaintiffs and the Class members relied on and were deceived by Defendants’

material omissions in purchasing or retaining their Affected Mattresses.

       91.     Defendants had a duty to disclose the Defects because:

       a.      Defendants had exclusive and/or far superior knowledge and access to the facts

               related to the Defects, and these facts were not: (1) known to Plaintiffs and the Class

               members; (2) reasonably discoverable by Plaintiffs and the Class members through



                                           Page 20 of 29
 Case 3:20-cv-00265-RJD Document 1 Filed 03/12/20 Page 21 of 29 Page ID #21



               ordinary or due diligence; and/or (3) within the fair and reasonable reach of

               Plaintiffs and the Class members;

       b.      Plaintiffs and Class members trusted and placed confidence in Defendants to inform

               them of technical and safety issues related to the Affected Mattresses, including

               issues related to glass fibers;

       c.      Defendants were in a position of influence and superiority over Plaintiffs and the

               Class members because Defendants designed, manufactured, and/or sold the

               Affected Mattresses, and Defendants possessed technical expertise and information

               that Plaintiffs and the Class members lacked; and,

       d.      Defendants made incomplete representations about the safety and reliability of the

               Affected Mattresses, while purposefully withholding material facts from Plaintiffs

               and the Class members that contradicted these representations.

       92.     Because of the concealment and/or suppression of the facts, Plaintiffs and the Class

members sustained damages. Accordingly, Defendants are liable to the Class for their damages in

an amount to be proven at trial.

       93.     Defendants’ acts were done wantonly, willfully, maliciously, oppressively,

deliberately, with intent to defraud, in reckless disregard of Plaintiffs’ and the Class’s rights and

well-being, and with the aim of enriching Defendants. Defendants’ conduct, which exhibits the

highest degree of reprehensibility, being intentional, continuous, placing others at risk of death

and injury, and effecting public safety, warrants an assessment of punitive damages in an amount

sufficient to deter such conduct in the future, which amount is to be determined according to proof.




                                            Page 21 of 29
 Case 3:20-cv-00265-RJD Document 1 Filed 03/12/20 Page 22 of 29 Page ID #22



                                         COUNT THREE
                                        Unjust Enrichment

       94.      Plaintiffs reallege and incorporate by reference all paragraphs as though fully set

forth herein.

       95.      The Class Plaintiffs bring this Count against Defendants on behalf of members of

the Nationwide Class.

       96.      Plaintiffs and the Class members bring this claim to recover the amounts by which

Defendants were unjustly enriched by virtue of their tortious or fraudulent conduct, and in the

alternative to the Magnuson-Moss Warranty Act claim.

       97.      Plaintiffs bring this claim on behalf of the Nationwide Class against Defendants

under the common law of unjust enrichment, as there are no material conflicts among various

states’ causes of action for unjust enrichment as they apply to this case.

       98.      Plaintiffs and the Class members conferred benefits on Defendants. Defendants

received a benefit through their unjust conduct by selling the Affected Mattresses, which share

the Defects. Plaintiffs and the Class members overpaid for the Affected Mattresses, and the

Affected Mattresses’ values have diminished.

       99.      It is inequitable for Defendants to retain these benefits.

       100.     Plaintiffs and the Nationwide Class members do not have an adequate remedy at

law.

       101.     As a result of Defendants’ conduct, the amount of their unjust enrichment

should be disgorged, in an amount to be proven at trial.

II.    Claims Against Zinus

                                        COUNT FOUR
                                 Products Liability-Design Defect



                                             Page 22 of 29
 Case 3:20-cv-00265-RJD Document 1 Filed 03/12/20 Page 23 of 29 Page ID #23



        102.     Plaintiffs reallege and incorporate by reference all paragraphs as though fully set

forth herein.

        103.     The Class Plaintiffs bring this Count against Zinus on behalf of members of the

Nationwide Class.

        104.     Upon information and belief, the Affected Mattresses are designed, manufactured,

and sold by Zinus. At the time the Affected Mattresses were sold, Zinus was in the business of

designing, manufacturing, and/or otherwise placing the Affected Mattresses in the stream of

commerce.

        105.     At the time the Affected Mattresses were designed, manufactured, and sold by

Zinus, they were defective in design and unreasonably dangerous. The defective and unreasonably

dangerous condition of the Affected Mattresses were a direct and proximate cause of the injuries

to Plaintiffs.

        106.     The Affected Mattresses reached Plaintiffs in the condition expected and intended

by Zinus.

        107.     Plaintiffs used the Affected Mattresses for their intended and foreseeable purpose.

        108.     The Defects regarding the Affected Mattresses include but are not limited to the

equipped zipper on the outer cover which invites users to open it which potentially exposes them

to highly dangerous glass fibers.

        109.     Safer alternative designs existed other than the one used, which were economically

and technologically feasible and would have prevented or significantly reduced the risk of accident

and/or injury in question without substantially impairing the utility of the Affected Mattresses.




                                             Page 23 of 29
 Case 3:20-cv-00265-RJD Document 1 Filed 03/12/20 Page 24 of 29 Page ID #24



       110.     Plaintiffs’ ability to open the outer cover of their Purchased Mattress caused

Plaintiffs’ injuries. Specifically, Zinus could have designed the Affected Mattresses without a

zipper on the outer cover so as not to invite the user to open it.

       111.     Each alternative design for the above identified defects was available in the market

and was technologically and economically feasible at the time Zinus manufactured the Affected

Mattresses and would not have impaired the utility of the Affected Mattresses.

       112.     Further, at the time the Affected Mattresses were sold, the defective design caused

the product to unexpectedly fail to function in a manner reasonably expected by an ordinary

consumer. The defective and unreasonably dangerous design of the Affected Mattresses were a

producing cause of Plaintiffs’ injuries.

       113.     At the time of the incident made the basis of this lawsuit, the Affected Mattresses

were in the same or substantially similar condition as they were at the time they left Zinus’s control

and were placed into the stream of commerce. Any alterations to the Affected Mattresses were

made by a dealer and/or agent of Zinus.

       114.     To the extent Zinus attempts to rely on any standards or regulations of the federal

government, such standards or regulations were inadequate to protect against the risk or accident

and/or injuries that occurred in this accident and/or Zinus withheld or misrepresented information

to the government regarding the adequacy of the safety standard at issue.

                                        COUNT FIVE
                     Products Liability-Marketing Defect/Failure to Warn

       115.     Plaintiffs reallege and incorporate by reference all paragraphs as though fully set

forth herein.

       116.     The Class Plaintiffs bring this Count against Zinus on behalf of members of the

Nationwide Class.

                                            Page 24 of 29
 Case 3:20-cv-00265-RJD Document 1 Filed 03/12/20 Page 25 of 29 Page ID #25



       117.     Zinus failed to give adequate and proper warnings and instructions regarding the

dangers of the Affected Mattresses which rendered the product defective and unreasonably

dangerous and was a producing cause of Plaintiffs’ injuries and damages. Specifically, Zinus failed

to warn potential and actual users of the dangers and risk of the defects. Further, Defendant failed

to provide adequate instructions to users regarding proper use of the Affected Mattresses. Zinus’s

failure to warn was a proximate cause of Plaintiff’s injuries and damages.

                                             COUNT SIX
                                            Strict Liability

       118.     Plaintiffs reallege and incorporate by reference all paragraphs as though fully set

forth herein.

       119.     The Class Plaintiffs bring this Count against Zinus on behalf of members of the

Nationwide Class.

       120.     The Affected Mattresses that injured Plaintiffs were originally designed,

manufactured, and sold by Zinus. At the time the Affected Mattresses were sold, Zinus was in the

business of designing, manufacturing, testing, assembling, monitoring, selling, and/or otherwise

placing the Affected Mattresses, including the Affected Mattress at issue and its defective

condition, which was the proximate cause of Plaintiffs’ injuries.

       121.     The Affected Mattresses reached Plaintiff in the condition expected and intended

by Zinus.

       122.     Plaintiff used the Affected Mattresses for their intended and foreseeable purpose.

       123.     Due to the design and manufacture of the Affected Mattresses, the Affected

Mattresses were unreasonably dangerous. The failure to appropriately design and manufacture the

Affected Mattresses was the direct and proximate cause of Plaintiffs’ injuries. Accordingly,

Defendant should be held strictly liable.

                                             Page 25 of 29
 Case 3:20-cv-00265-RJD Document 1 Filed 03/12/20 Page 26 of 29 Page ID #26



        124.    Zinus placed the Affected Mattresses into the stream of commerce and expected or

could reasonably foresee the use of said Affected Mattresses by individuals, such as Plaintiffs, in

the condition in which the Affected Mattresses were designed, manufactured and sold.

        125.    The Affected Mattresses were designed, manufactured and assembled so that the

defective condition was undiscoverable at the time of use of the Affected Mattresses.

        126.    The defective condition of the subject Affected Mattresses was not observable by

Plaintiffs who relied upon Zinus to design, test, manufacture, sell and deliver the subject Affected

Mattresses in a condition fit for use for the purposes intended.

        127.    As a direct and proximate result of the failure of Zinus to properly design, test,

manufacture, sell and deliver the Affected Mattresses, Plaintiffs has suffered severe personal

injuries.

                                         COUNT SEVEN
                                           Negligence

        128.    Plaintiffs reallege and incorporate by reference all paragraphs as though fully set

forth herein.

        129.    The Class Plaintiffs bring this Count against Zinus on behalf of members of the

Nationwide Class.

        130.    Defendant committed acts of omission and commission, which collectively and

severally constituted negligence, and that negligence proximately caused Plaintiff’s injuries.

        131.    Defendant’s acts or omissions constituting negligence include:

        a.      Failing to properly design the Affected Mattresses;

        b.      Failing to properly manufacture the Affected Mattresses;

        c.      Failing to adequately test the Affected Mattresses;

        d.      Failing to adequately market the Affected Mattresses;

                                            Page 26 of 29
 Case 3:20-cv-00265-RJD Document 1 Filed 03/12/20 Page 27 of 29 Page ID #27



       e.       Failing to adequately instruct users in using the Affected Mattresses.

       f.       Failing to recall the Affected Mattresses or, alternatively, to warn consumers of a

                known danger/defect in the Affected Mattresses;

       g.       Failing to disclose post-sale information known about dangers or defects in the

                Affected Mattresses;

       h.       Concealing known dangers associated with the Affected Mattresses; and,

       i.       Failing to meet or exceed internal corporate guidelines.

                                         COUNT EIGHT
                                         Gross Negligence

       132.     Plaintiffs reallege and incorporate by reference all paragraphs as though fully set

forth herein.

       133.     The Class Plaintiffs bring this Count against Zinus on behalf of members of the

Nationwide Class.

       134.     Plaintiffs make a claim for punitive damages. Plaintiff seeks punitive damages for

the gross negligence and/or malicious conduct of Zinus which was a proximate cause of the failure

of Affected Mattresses and of Plaintiffs’ injuries and damages.

       135.     Specifically, Zinus’s conduct, when viewed objectively from Zinus’s standpoint at

the time it occurred, involved an extreme degree of risk, considering the probability and magnitude

of the potential harm to others.

       136.     Furthermore, Zinus had actual, subjective awareness of the risk(s) but proceeded

with a conscious indifference to the rights, safety or welfare of others.




                                            Page 27 of 29
 Case 3:20-cv-00265-RJD Document 1 Filed 03/12/20 Page 28 of 29 Page ID #28



                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiffs, individually and on behalf of the Classes as defined herein, respectfully

request that this Court enter a judgment against Defendants and in favor of Plaintiffs and the

Classes, and grant the following relief:

        A.      Determine that this action may be maintained and certified as a class action on a

nationwide, statewide, and/or multistate basis under Rule 23(b)(1), 23(b)(2) and/or 23(b)(3); or

alternatively, certify all questions, issues and claims that are appropriately certified under 23(c)(4);

and that it designate and appoint Plaintiffs as Class Representatives, and appoint Class Counsel

under Rule 23(g).

        B.      A declaration that the Affected Mattresses are defective as described herein.

        C.      A declaration that these defects are safety-related.

        D.      A declaration that the Defendants be financially responsible for notifying all Class

members of the Defects present in the Affected Mattresses.

        E.      An order requiring Defendants to desist from further deceptive distribution and

sales practices with respect to the Affected Mattresses.

        F.      Award Plaintiffs and Class members their actual, compensatory, and/or statutory

damages, according to proof;

        G.      Award Plaintiffs and the Class members punitive and exemplary damages in an

amount sufficient to punish Defendants for their misconduct and deter the repetition of such

conduct by Defendants or others;

        H.      Award Plaintiffs and Class members restitution and/or disgorgement of

Defendants’ ill-gotten gains for the conduct described in this Complaint;




                                             Page 28 of 29
 Case 3:20-cv-00265-RJD Document 1 Filed 03/12/20 Page 29 of 29 Page ID #29



        I.     Award Plaintiffs and Class members their reasonable attorneys’ fees, costs, and

expenses;

        J.     Award Plaintiffs and Class members pre-judgment and post-judgment interest;

        K.     Leave to amend this Amended Complaint to conform to the evidence produced at

trial; and,

        L.     Award Plaintiffs and Class members such other relief as the case may require; or

as determined to be just, equitable, and proper by this Court.

        Dated: March 11, 2020                        Respectfully submitted,

                                                       /s/ Christopher Cueto____________________
                                                       Christopher Cueto, IL #6192248
                                                       James E. Radcliffe, IL #6330315
                                                       LAW OFFICE OF CHRISTOPHER CUETO, LTD.
                                                       7110 West Main Street
                                                       Belleville, IL 62223
                                                       Email: ccueto@cuetolaw.com

                                                       William S. Daniel, IL #0576891
                                                       Daniel Law Offices
                                                       345 Missouri Avenue
                                                       East St. Louis, Illinois 62201
                                                       wsd@daniellawoffices.com

                                                       Lloyd M. Cueto, IL #6292629
                                                       Law Office of Lloyd M. Cueto, P.C.
                                                       7110 West Main Street
                                                       Belleville, IL 62223
                                                       cuetolm@cuetolaw.com

                                                       Attorneys for Plaintiffs




                                           Page 29 of 29
